UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8029



JAMES F. HARDISON,

                                           Petitioner - Appellant,

          versus


WILLIAM L. WILLIAMS, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-04-
3110-RWT)


Submitted:   February 18, 2005            Decided:   March 10, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James F. Hardison, Appellant Pro Se. Ann Norman Bosse, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James F. Hardison seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).     An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)    (2000).     A   prisoner    satisfies       this   standard    by

demonstrating     that   reasonable     jurists       would     find    that    his

constitutional     claims   are   debatable     and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that    Hardison   has    not     made   the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                    - 2 -